Citation Nr: 1735597	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.   12-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran appeared at a videoconference hearing at the RO in April 2014 before the undersigned Veterans Law Judge (VLJ) who presided over the hearing.  A copy of the transcript is of record. 

The issue on appeal was previously remanded by the Board in December 2014 for further evidentiary development and adjudication.  As will be discussed further below, the Board finds that there has been substantial compliance with its previous Remand directives, and the matter is now properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271(1998).

 The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran.  A January 2010 letter notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's available service treatment records, VA treatment records, and military personnel records with the claims file. No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided with VA examinations in December 2010 and May 2015.  Taken together, the Board finds the examinations to be adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and included nexus opinions with supporting rationales.  Therefore, the Board finds the examinations to be adequate for appellate review.  

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Stegall Compliance

As noted in the Introduction, this matter was remanded by the Board in December 2014.  The Board will discuss the RO's substantial compliance with its remand directives as they relate to the issue decided herein.  

The December 2014 Board remand directed the RO to schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss.  In accordance with the remand directives, the RO scheduled the Veteran a VA examination in May 2015.  Additionally, the Board directed the RO to obtain and associate with the claims file a copy of the audiological examination referenced by the Veteran at his April 2014 hearing, which he reported, was conducted at a private facility in Fayetteville, NC in either 2012 or 2013.  A September 2016 letter enclosed with a VA 21-4142a was sent to the Veteran, to fill out in order for the RO to obtain information for the 2012/2013 audiological examination.  The evidence of record reflects that the Veteran has not mailed this form back to the RO or provided information to the RO to obtain these records.  Additionally, a September 2016 VA Form 27-0820, indicates that the RO contacted the Fayetteville, NC VAMC Release of Information Section in reference to the 2012 or 2013 audiological examination.  The RO was informed that there was nothing in the Veteran's records requesting an examination and there were no examination results during that time frame in his records.  The RO provided the Veteran with a Supplemental Statement of the Case after the above actions.  Therefore, the Board finds that there has been substantial compliance with its previous remand directives.  See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders).  The matter is now appropriately returned to the Board.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a). 

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he experienced hearing loss as a result of his service.  At the April 2014 hearing, the Veteran testified that he was around loud noises on the flight line during his active service. 

Medical evidence of record includes service treatment records and VA examinations.  The record includes the results of several audiograms, one which was conducted while in service.  Service treatment records are silent for any complaints or diagnosis of hearing loss. 

A May 1994 VA medical flying personnel examination revealed that, the Veteran underwent an audiogram.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
5
5
0
20

In December 2010, the Veteran was afforded a VA audiological examination.  The Veteran stated that while in service he was exposed to engine noise, pneumatic tools, and heavy equipment.  He reported that he did not wear any hearing protection while in service.  The Veteran indicated that his hearing condition occurred while he was in service.  He reported that he fired a weapon in his right hand and used hearing protection.  He reported that he experienced tinnitus.  The Veteran stated that he was not receiving any treatment for his hearing condition.  He also reported that he had not experienced any overall functional impairment from his hearing condition.  The Veteran reported that after service, he worked at the following jobs; an aircraft dispatcher for two years and five months, without the use hearing protection, and an air transportation specialist for seven years and nine months, without the use of hearing protection.  He stated that he had not entered any hearing conservation programs after those jobs.  The Veteran reported that he used power tools without hearing protection.  The examiner noted that she reviewed the Veteran's file, interviewed the Veteran in-person, and reviewed the Veteran's military history.  The Veteran underwent an audiogram, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
0
10
LEFT
10
10
10
5
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The examiner diagnosed the Veteran with bilateral intermittent tinnitus and bilateral normal hearing.  The examiner found that the Veteran did not have hearing loss in accordance to VA standards.  She noted that the Veteran's usual occupation and daily activities were not affected by his condition.  The examiner opined that there was no bilateral hearing loss. 

In May 2015, the Veteran was afforded another VA audiological examination.  The examiner reviewed the Veteran's claim file, medical history, and military history, and interviewed the Veteran.  The Veteran underwent an audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
15
LEFT
15
15
20
15
20
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner noted that his service treatment records show no permanent, positive, standard threshold shifts throughout service, bilaterally.  The examiner also stated that there is no complaint of hearing impairment and there is no evidence of acoustic trauma.

Given the medical evidence of record, to include audiological examinations found in VA examinations, the Board finds that the Veteran's bilateral hearing loss has not reached the level of disability for VA purposes outlined in 38 C.F.R. § 3.385.  His auditory threshold results for the relevant frequencies have consistently measured less than 40 decibels, the thresholds for at least three of the relevant frequencies have consistently measured less than 26 decibels, and the speech recognition scores for the Maryland CNC Test have consistently measured not less than 94 percent.  Id. 

As none of the criteria delineated in 38 C.F.R. § 3.385 have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes.  See 38 C.F.R. § 3.385. 

The Board also notes that the record does not contain any audiometric evidence of a bilateral ear hearing loss disability at any point during the appeal.  As such, the Veteran does not have a current disability under the law, and as a result, service connection for a bilateral hearing loss disability cannot be granted.  Brammer, 3 Vet. App. at 223.



	(CONTINUED ON NEXT PAGE)





Further, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted.  See 38 C.F.R. §§ 3.307 , 3.309; Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the bilateral hearing loss claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


